Citation Nr: 1824727	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for diabetes mellitus for the period prior to September 13, 2010, and higher than 20 percent since.

2.  Entitlement to service connection for hypertension, including due to exposure to herbicide agents.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a skin disorder, including due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, including in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2010 rating decision since issued, the RO increased the rating for the Veteran's diabetes mellitus to 20 percent, retroactively effective as of September 13, 2010.  That grant of a higher rating did not abrogate the appeal of this claim, however, since an even higher rating is possible and the Veteran did not indicate he is content or satisfied with the new rating or effective date of it.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  So this claim now concerns whether he was entitled to a rating higher than 10 percent for his diabetes prior to September 13, 2010, and whether he has been entitled to a rating higher than 20 percent since.

The Veteran testified before the undersigned Veterans Law Judge during a February 2013 Travel Board hearing.  The transcript of the hearing is of record.

In January 2015, the Board remanded these claims for further development.

In a May 2015 rating decision since issued, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's acquired psychiatric disorder to 30 percent, retroactively effective as of April 7, 2015.  The RO/AOJ stated in that rating decision and Supplemental Statement of the Case (SSOC) issued on the same date that the decision was a partial grant of the appeal concerning this claim for mental illness.  Service connection for depression and anxiety, previously on appeal, was granted in full in a November 2012 rating decision - so accordingly was dismissed from the appeal.  The Veteran did not appeal either the November 2012 rating decision or the May 2015 rating decision.  Therefore, the issue of entitlement to an increased rating for his depression and anxiety, which is distinct from the issue of his entitlement to service connection for PTSD remaining on appeal, is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The claims of entitlement to service connection for hypertension and a skin disorder again must be REMANDED to the AOJ for even more development.  However, the Board instead is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  For the period prior to September 13, 2010, the Veteran's diabetes mellitus was treated with a restricted diet and exercise, but not oral hypoglycemics or insulin.

2.  For the period since September 13, 2010, the Veteran's diabetes mellitus has been treated with restricted diet, oral hypoglycemics and insulin, but has not been shown to require regulation of activities.

3.  The competent medical evidence of record does not indicate the Veteran has met the diagnostic criteria for PTSD at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  For the period prior to September 13, 2010, the criteria have not been met for a rating in excess of 10 percent for diabetes mellitus.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2017).

2.  For the period after September 13, 2010, the criteria have not been met for a rating in excess of 20 percent for diabetes mellitus.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2017).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1157, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(a), 3.304(f) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

With respect to the Veteran's issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Individual disabilities are assigned separate diagnostic codes.  See U.S.C. §1155; 38 C.F.R. § 4.1.  When there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 39 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes mellitus is rated under Diagnostic Code (DC) 7913.  A 10 percent rating under the DC is warranted for diabetes manageable by restricted diet only.  A 20 percent rating is warranted for diabetes requiring either insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  

A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note (1) to DC 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.

The Veteran's VA treatment records document his diabetes mellitus treatment.  June 2009 records note that the Veteran was monitoring his blood sugar and being careful about diet and exercise.  His provider noted possible pre/early diabetes and elevated blood sugars.  August 2010 VA treatment records include a diabetes treatment plan of diet and medication and maintaining stable weight, but the medication list did not include oral hypoglycemics.  VA treatment notes from September 13, 2010 state that Glipizide was being added to the Veteran's medications as his diabetes was still uncontrolled.  

August 2011 VA treatment notes indicate that the Glipizide dose was increased and adding Metformin was under consideration.  December 2013 VA treatment notes indicate that these medications were discontinued due to the Veteran's impaired renal function and that the Veteran was prescribed sliding scale insulin.  September 2014 VA treatment notes document that he was directed to inject insulin 3 times per day.  The Board's review indicates that he VA treatment records are silent for a recommendation that the Veteran regulate his activities.  

A VA examination was provided in October 2009.  The examiner noted that the Veteran had been given a diet, told to exercise and given a glucose monitor.  The examiner stated that the Veteran did not yet require medication and was trying to lose weight to avoid the need for oral medication.  

A VA examination was also provided in November 2012.  The examiner found that the Veteran's diabetes mellitus was managed by restricted diet and oral hypoglycemics.  The examiner noted that the Veteran did not require regulation of activities.  The Veteran visited his provider for ketoacidosis and hypoglycemia less twice per month and had no diabetes-related hospitalizations in the past 12 months.  

Another VA examination was provided in April 2015.  The examiner found that the Veteran's diabetes mellitus was treated with a restricted diet and more than one insulin injection per day.  The examiner found that the Veteran's disability did not require the regulation of activities.  The Veteran visited his provider for ketoacidosis and hypoglycemia less twice per month and had no diabetes-related hospitalizations in the past 12 months.  

The Veteran's diabetes mellitus is currently rated at 10 percent for the period prior to September 13, 2010 and at 20 percent thereafter.  Again, to warrant a rating of 20 percent, diabetes management must require insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A rating of 40 percent is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  At the outset, the Board finds that the VA examinations are adequate for appellate review.  There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements, in-person examinations and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the Veteran's diabetes mellitus at the time of the examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

At his February 2013 Travel Board hearing, the Veteran testified that his doctor had told him to "go out and exercise but not to overdo it."  The Veteran's wife testified that at his previous Thursday's appointment, the Veteran's oncologist had told him not to exercise.  According to the Veteran's wife, this advice was given as part of a discussion regarding both the Veteran's diabetes and his multiple myeloma.  The Board notes that the Veteran and his wife are competent to report his symptoms and treatment that he receives.  However, in order to establish regulation of activities, competent medical evidence is required.   Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The Veteran's wife's testimony, by itself, is therefore insufficient to establish regulation of activities.  Upon review of the VA treatment records from February 2013, the Board finds that they do not contain a recommendation that the Veteran limit his physical activity.  The treatment plan from the appointment cited by the Veteran's wife discussed myeloma medications and a need for more accu-checks, but did not include recommendations regarding physical activities.  

For the period prior to September 13, 2010, the Board finds that a rating in excess of 10 percent is not warranted as the medical evidence of record indicates that the Veteran's diabetes mellitus was treated with a combination of diet and exercise.  The medical evidence documents that Glipizide was not added to the Veteran's medications until September 13, 2010 and that prior to that date the Veteran was not taking any oral hypoglycemics or using insulin to manage his diabetes.  A rating in excess of 10 percent prior to September 13, 2010 is therefore not warranted.  

For the period after September 13, 2010, the Board finds that a rating in excess of 20 percent is not warranted, as the competent medical evidence of record does not indicate that regulation of activities was required.  While the Veteran's wife has testified that his oncologist recommended restriction of activities, neither the Veteran's VA treatment records, including those from the appointment cited by the Veteran's wife, nor the April 2015 VA examination indicate that the Veteran has been instructed by his medical providers to limit strenuous physical activity due to his diabetes.  The Board therefore finds that the competent medical evidence of record fails to establish regulation of activities as required for a 40 percent rating under the DC.  Camacho, 21 Vet. App. at 364.  A rating in excess of 20 percent for the period after September 13, 2010 is therefore not warranted.  

Because diabetes mellitus is specifically listed in the rating schedule, it may not be rated by analogy under a different diagnostic code.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Therefore, no other diagnostic codes are potentially applicable which might afford a higher rating on an alternative basis.

The preponderance of the evidence is against an increased rating in excess of 10 percent prior to September 13, 2010 and in excess of 20 percent thereafter.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, a rating in excess of 10 percent prior to September 13, 2010 and in excess of 20 percent thereafter for the Veteran's diabetes mellitus is not warranted.  38 C.F.R. § 4.119, DC 7913.


III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. § 3.304(f).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For benefits to be denied, "the preponderance of the evidence must be against the claim."  Id. at 54.

The Veteran contends that he has PTSD related to stressors from his combat experience in Vietnam.  

The Veteran's VA treatment records indicate that he had a mental health consult in August 2008, which the clinician noted was a brief evaluation as the Veteran arrived 10 minutes before the clinic closed.  The Veteran reported that felt moody, got angry more often and had an increase in nightmares related to his Vietnam experience.  He was not easily startled.  The clinician noted an impression of PTSD but did not specifically link the Veteran's condition to a stressor.  In January 2009, VA treatment records note that the Veteran's mood had improved and he was not angry as often.  A diagnostic impression of PTSD was again noted, but the record does not contain an analysis regarding the Veteran's stressor or symptoms.  His June 2009 VA treatment records again note a diagnostic impression of PTSD and that he complained of weekly nightmares, being irritated and avoiding company.  December 2014 VA treatment records indicate that the Veteran was participating in an outpatient PTSD group.

A VA PTSD examination was provided in March 2011.  The examiner did not find that a diagnosis of PTSD was warranted.  Rather than PTSD, the examiner opined that the Veteran's psychiatric disability was depression secondary to multiple myeloma.  The examiner noted the Veteran's statements that he had trouble dealing with things and that "I think it goes back to my cancer."  The examiner also noted that the Veteran reported 2 nightmares per month involving explosions, and that sometimes during the day he thought about Vietnam, but that he was not thinking about terrible experiences.  The examiner stated that he was unable to elicit symptoms consistent with PTSD and that the Veteran's depression was not related to his military experiences but to his cancer.

A VA PTSD examination was provided in October 2012.  The examiner found that a diagnosis of PTSD under the DSM-IV was not substantiated.  The examiner found that while the Veteran's claimed stressors were adequate to support a diagnosis, he did not meet the criteria regarding symptoms.  The examiner noted that the Veteran was depressed, had problems with anger and startled easily, but stated that the Veteran did not demonstrate enough avoidant symptoms to meet the criteria for PTSD.  The examiner then stated that the Veteran did not meet the criteria because of his response to treatment, not because he never met them.  

A VA PTSD examination was provided in April 2015.  The examiner found that the examiner did not meet the DSM-V criteria for a PTSD diagnosis.  The examiner noted the Veteran's claimed stressors from combat in Vietnam and found that they were adequate and related to fear of hostile military or terrorist activity.  However, the examiner found that while the Veteran had recurrent dreams related to the events, avoidance, hypervigilance, and sleep disturbance, he did not meet the other criteria for a PTSD diagnosis.  In a May 2015 addendum, the examiner further explained that the Veteran did not have enough symptoms to substantiate a diagnosis of PTSD.  The examiner noted that the information from the Veteran as well as the VA treatment records suggested depression and irritability due to his cancer, and that his symptoms were not prominent prior to that diagnosis.  

The April 2015 examiner also found that the Veteran's medical records from earlier in the appeal period did not fully support a diagnosis of PTSD.  While the examiner noted that treatment records indicated symptoms of nightmares and increased irritability due to military experiences, there was insufficient documentation that the Veteran met sufficient criteria to support a PTSD diagnosis at any point during the appeal period.  The examiner concluded that the Veteran did not meet the current criteria, and that prior documentation did not fully support a PTSD diagnosis.  

The Veteran contends that he is entitled to service connection for PTSD.  At the outset, the Board finds that the VA examinations are adequate for appellate review.  There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements, in-person examinations and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the Veteran's lumbosacral strain at the time of the examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

The Veteran testified at his February 2013 Travel Board hearing that he was diagnosed with PTSD at the VA and that he has been prescribed medication for the condition and attended PTSD classes.  He further testified that his PTSD was caused by trauma from time spent under fire in Vietnam.  The Board notes that the Veteran is competent to report his symptoms and the treatment he has received, but that the Veteran is not competent to diagnose a psychiatric condition such as PTSD or connect it to a specific stressor.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").

The Board finds that the competent medical evidence of record indicates that the Veteran does not meet the criteria for a current diagnosis of PTSD, and that there is insufficient evidence in the record to support the conclusion that he met the criteria for PTSD at any point during the period on appeal.  While the Veteran was diagnosed with PTSD at an August 2008 mental health consult, the clinician's notes indicated that the diagnostic impression of PTSD was based upon a brief consult rather than upon a full, formal evaluation of the Veteran's symptoms and his claimed stressor.  The subsequent VA treatment records, while indicating that the Veteran was treated for PTSD and prescribed medication, contain neither a formal evaluation of the Veteran's symptoms nor a statement that his symptoms were related to his claimed stressor.  They are therefore insufficient to support the conclusion that there is a nexus between the Veteran's condition and his stressor as required for service connection under 38 C.F.R. § 3.304(f).  

The Board therefore finds that the only competent medical opinions of record based upon a full evaluation of the Veteran's symptoms and his claimed stressor are the VA examinations, which consistently found that while the Veteran's stressor of combat in Vietnam met the PTSD criteria, the Veteran did not report and the medical records did not document sufficient symptomatology to meet the remaining criteria for PTSD.  The March 2011 examiner noted the Veteran's depression and nightmares, but was unable to elicit symptoms consistent with PTSD.  The October 2012 examiner noted problems with depression, anger and being easily startled, but found that the Veteran did not have enough symptoms of avoidance to warrant a PTSD diagnosis.  While the October 2012 examiner did not make a finding regarding whether the Veteran met the criteria at other times, he found the criteria were not satisfied at the time of that examination.  The same conclusion was reached by the April 2015 examiner, who found that the Veteran did not meet the current criteria and further concluded that there was insufficient documentation that his symptoms met the PTSD criteria at any point during the period on appeal, including in the treatment record that initially diagnosed the Veteran.  The Board therefore finds that the competent medical evidence of record does not indicate that the Veteran met the criteria for PTSD at any point during the period on appeal.

As the competent medical evidence of record does not support the conclusion that the Veteran has either a current disability of PTSD or that he met the criteria for a PTSD diagnosis at any point during the period on appeal, service connection for PTSD is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

An initial rating in excess of 10 percent for diabetes mellitus for the period prior to September 13, 2010, and in excess of 20 percent thereafter is denied.

Entitlement to service connection for PTSD is denied.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran was provided a VA hypertension examination in April 2015.  The examiner opined that the Veteran's hypertension was not incurred in nor caused by service and that it was neither caused nor aggravated by his service-connected multiple myeloma.  As a rationale, the examiner stated that the service treatment records did not show hypertension and that myeloma does not affect hypertension.  Regarding aggravation, the examiner further stated that the Veteran was taking Lisinopril, Atenolol and Amlodipine for blood pressure when first diagnosed with myeloma, and that he was now taking only Atenolol and Amlodipine, which indicated that the disability had not been aggravated.  

The Board finds that the examiner's statement regarding the Veteran's medications is inaccurate.  While the medical records indicate that the Veteran was taking the three-drug regimen noted by the examiner in October 2008, VA treatment notes from the time of the myeloma diagnosis in August 2010 indicate that his only hypertension medications were Atenolol and Losartan.  The notes further state that he was allergic to Lisinopril, not that he was taking it.  The Board finds that the examiner misstated the medications that the Veteran was taking at the time of his myeloma diagnosis and failed to note that Lisinopril was discontinued due to allergy rather than because of improvement.  The Board also notes that in suggesting that the Veteran's condition had improved, the examiner failed to account for the fact that the Veteran's VA treatment records document a steady increase in his blood pressure readings.  While an August 2008 VA treatment note stated that the Veteran's blood pressure was controlled at 128/78, in August 2010 it was 137/87, and in December 2013 it was 140/84.  Subsequent VA treatment records indicate that the Veteran's blood pressure increased thereafter, with representative readings of 147/76 in May 2014, 155/80 and 157/80 in September 2014 and 158/79 in November 2014.  

As the opinion regarding aggravation is based upon a mischaracterization of the Veteran's medical history, the Board finds the examiner's opinion to be inadequate.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the issue on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Board also notes that in the January 2017 Information Hearing Presentation, the Veteran's representative contended that the Veteran's hypertension is due to his presumed exposure to herbicide agents in Vietnam.  While VA has not conceded a relationship between hypertension and Agent Orange, in its 2006 Update the National Academy of Science (NAS) elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorizing of hypertension beginning in its 2006 Update and subsequent Updates.  See Fed. Reg. 20, 308 (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA, and thus VA is on notice as to the information contained therein.  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20, 309.  The Board's review indicates that the Veteran has not yet been provided an examination that considered whether his hypertension was caused by the presumed exposure to herbicide agents; a new opinion addressing this contention is therefore required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran was provided a VA skin examination in April 2015.  The examiner found that the Veteran did not have a skin condition caused by service or by exposure to herbicide agents.  As a basis for this opinion, the examiner stated that there was no treatment for a skin condition in the Veteran's service treatment records and he was seen in March 2009 for a rash and diagnosed with dermatitis/eczema.  The Board finds that this opinion is essentially based on the fact that the Veteran did not have a disability in service.  An opinion based on the absence of a disability in service, as this one, is inadequate and therefore a new opinion is needed.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The opinion is also inadequate as it does not provide any rationale for its conclusion that the Veteran's conditions were not caused by exposure to herbicide agents.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the January 2017 Board remand requested that the opinion specifically address jungle rot, but there is no discussion of this condition in the opinion.  A new examination must therefore be provided upon remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Upon review of the record, the Board also notes March 2009 VA treatment records that contain a diagnosis of mummular eczema versus atopic dermatitis.  The Veteran's medical provider noted his multiyear history of itchy rash over his trunk, arms and legs and opined that the skin condition may be related to the monoclonal gummopathy that was a precursor to the Veteran's service-connected multiple myeloma.  The Board therefore finds that the question of whether the Veteran's service-connected multiple myeloma caused or aggravated his skin disability has been raised by the record and an opinion should be obtained regarding this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records. If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing development to the extent possible, schedule the Veteran for an appropriate VA examination, to determine the etiology of his hypertension.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to the Veteran's active service, to include the Veteran's presumed exposure to herbicide agents.  Consideration is requested to the NAS study indicating that there is limited or suggestive evidence of an association between hypertension and herbicide agent exposure.
In providing the opinion, the examiner should consider and discuss any lay statements of record.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's hypertension was aggravated by his service-multiple myeloma.  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

3.  Schedule the Veteran for an appropriate VA examination, to determine the etiology of any current skin disability, to specifically include jungle rot.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

For any current skin disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability manifested in service or is otherwise related to the Veteran's active service, to include the Veteran's presumed exposure to herbicide agents.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms, including his reports of jungle rot.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's skin disability was aggravated by his service-connected multiple myeloma.  Consideration is requested to the March 2009 VA treatment record noting a possible relationship between the skin condition and monoclonal gummopathy.  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

4.  Then re-adjudicate these claims.  For all claims that continue to be denied, provide the Veteran a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


